COYLE, District Judge,
dissenting:
I respectfully dissent from the majority opinion.
The majority holds that “[ejxpert opinion not accompanied by underlying facts or data is admissible and may defeat summary judgment if it appears that the affiant is competent to give an expert opinion as to the matters addressed.” This conclusion essentially overrules United States v. Various Slot Machines on Guam, supra. The majority then holds that “[i]f further facts are desired, the movant may request and the district court may require their disclosure.” This ruling puts the onus on the party opposing the expert opinion affidavit and on the district court to make the decision whether or not the expert opinion affidavit is sufficient for purposes of summary judgment and to prolong the proceedings in the event any or further facts or data are required. In my opinion, this procedure is wasteful of judicial time as well as open to ambiguity for the parties to a motion for summary judgment. It would be more expeditious and fair to the parties to the motion to follow Slot Machines and require that an expert must back up his opinion with specific facts.
In addition, I cannot agree that the affidavits of Dr. Sack and Dr. Townsend raise a genuine question of material fact that plaintiff’s mother took DES during her pregnancy with plaintiff nor can I agree with the majority’s conclusion from these affidavits that the doctors’ opinions were based on tissue changes. Dr. Sack’s affidavit avers in pertinent part:
5. I observed during such examination ‘changes’ in the tissue of Ms. Bulthuis’ vaginal area which, in my opinion, were caused by her mother’s ingestion of [DES] while she was pregnant with Ms. Bulthuis. I pointed this observation out to Ms. Bulthuis while discussing her condition with her, and I drew for her a sketch, which appears on the lower left hand portion of my chart, showing the area where I observed these tissue changes and upon which I noted that such changes were caused by DES.
The chart referred to by Dr. Sack is attached to his affidavit. The chart states, “Mother took DES.” Dr. Townsend’s affidavit avers in pertinent part:
6. I am of the opinion, my examination of Ms. Bulthuis showed changes that are commonly seen in DES exposed offspring and rarely seen in non-DES exposed individuals.
*1358Dr. Townsend’s reports of the surgeries which he performed on plaintiff state that the “[pjatient is DES exposed” and refer several times to plaintiff’s “DES exposure” or removal of plaintiff’s “DES related epithelium.” Both the affidavits and the accompanying documentation thus are assuming an ultimate fact in this action, i.e., that plaintiff’s mother took DES. It is clear that both doctors made this assumption because they were told that plaintiff’s mother had in fact taken DES. There are, therefore, no facts in these affidavits to create a question of fact that plaintiff’s mother took DES. Consequently, the doctors’ opinions are not based on their expertise but rather on hearsay.